NUMBER 13-07-00384-CV

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RADWAN A. DALU,                                                               Appellant,

                                            v.

MAHA MANSOUR,                                                                  Appellee.


                     On appeal from the 28th District Court
                           of Nueces County, Texas.


                          MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Vela
                 Memorandum Opinion by Justice Vela

       This is an appeal from a trial court order to enforce a divorce decree. We affirm the

judgment of the trial court.

        Appellant’s motion for leave to file an amended brief was received on June 20,

2008. The motion was granted in part and carried with the case in part as to the
sufficiency of the brief. Upon review of the appellant’s brief, we found that it contained

numerous formal defects and that the case had not been properly presented. See TEX . R.

APP. P. 38.9. On December 17, 2008, we struck appellant’s brief, and ordered him to file

an amended brief that complied with the appellate rules. In particular, we noted that the

brief: (1) did not state concisely and without argument the facts pertinent to the issues or

points presented as required by Rule 38.1(g); (2) did not contain a clear and concise

argument for the contentions made, with appropriate citations to the authorities and to the

record, as required by Rule 38.1(i); (3) did not comply with Rule 38.1(f) because it did not

state concisely all issues or points presented for review; and (4) did not contain an

appropriate index of authorities as required by Rule 38.1(c).          See TEX . R. APP. P.

38.1(c),(f),(g),(i).

        We also notified appellant that if he failed to comply with the order of the Court and

the Texas Rules of Appellate Procedure, we might strike the brief, prohibit appellant from

filing another, and proceed as if appellant had failed to file a brief. See TEX . R. APP. P.

38.9(a).

        Appellant sought and received two extensions of time to file his amended brief. On

April 1, 2009, he filed “Plaintiff’s Amended Brief” which, upon further inspection, we

determine still does not comply with the rules. See TEX . R. APP. P. 38.1. It contains neither

an index of authorities, proper citations to authorities or a clear and concise argument for

the contentions made. See TEX . R. APP. P. 38.1(c),(i). Accordingly, we strike appellant’s

brief, prohibit appellant from filing another, and proceed as if appellant had failed to file a

brief. See TEX . R. APP. P. 38.8 (a)(3); see also McCumber v. McCumber, 13-07-00641-CV,



                                              2
2008 WL 2525624 at *1 (Tex. App.–Corpus Christi June 26, 2008, no pet.) (mem. op.).

       The appellate rules provide that if an appellant’s brief is not filed, but an appellee’s

brief is filed, the court may regard that brief as correctly presenting the case and may affirm

the trial court’s judgment without considering the record. See TEX . R. APP. P. 38.8(a)(3),

McCumber, 2008 WL 2525624 at *1. Appellee, Maha Mansour, filed a brief with this Court

on October 28, 2008. We consider appellee’s brief as correctly presenting the case and

affirm the trial court’s judgment. See TEX . R. APP. P. 38.8(a)(3).

       The judgment of the trial court is affirmed.




                                                                 ROSE VELA
                                                                 Justice


Memorandum Opinion delivered and filed
this the 21st day of May, 2009.




                                              3